J-S24019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    SOPHIA L. SHAW

                             Appellant                No. 1181 EDA 2019


         Appeal from the Judgment of Sentence Entered March 5, 2019
             In the Court of Common Pleas of Montgomery County
               Criminal Division at No.: CP-46-CR-0003996-2017


BEFORE: BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                           FILED:     May 10, 2021

        Appellant Sophia L. Shaw appeals from the March 5, 2019 judgment of

sentence entered in the Court of Common Pleas of Montgomery County (“trial

court”), following her jury convictions for aggravated assault, resisting arrest,

three counts of recklessly endangering another person (“REAP”), attempted

theft by deception, and disorderly conduct.1 Upon review, we affirm.

        The facts and procedural history of this case are undisputed.         As

summarized by the trial court:

        On June 2, 2017, [Appellant] attempted to flee the police after
        she got caught trying to falsify a merchandise return at the
        HomeGoods retail store at 1301 Skippack Pike, Whitpain
        Township, Montgomery County.       [Specifically, i]n the late
        afternoon of June 2, 2017, Alan Foyle, Jr., the Loss Prevention
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 18 Pa.C.S.A. §§ 2702(a)(2), 5104, 2705, 901(a), 3922(a), and 5503(a)(4),
respectively.
J-S24019-20


     Training Specialist for the HomeGoods, observed [Appellant]
     returning high-priced [(approximately $700.00)] merchandise
     without a receipt to obtain a gift card for the value of the returned
     merchandise. After [Appellant] completed the initial transaction,
     she stayed in the HomeGoods store and selected merchandise and
     presented that merchandise [(valued at approximately $500.00)]
     for return without a receipt. Once this transaction was completed
     and [Appellant] received a gift card for the [($500.00)]
     merchandise she was confronted by Mr. Foyle.               Mr. Foyle
     confiscated the gift card and [Appellant’s] I.D. that she had
     provided to obtain the gift card. [Appellant] abruptly exited the
     store and went to her car with Mr. Foyle following behind her.
     Then Mr. Foyle witnessed [Appellant] place what appeared to be
     a maxi pad over the license plate to her vehicle. [Appellant] then
     drove to one of the exits from the parking lot of the shopping
     center. Because of the heavy traffic on Route 73, [Appellant] was
     unable to exit the shopping center quickly. [Appellant] drove her
     vehicle back into the parking lot and went back into the
     HomeGoods store, thinking that she had left her cell phone at the
     store. [Appellant] asked Mr. Foyle for her cellphone and he
     advised her that he did not have her cell phone. At this point the
     police arrived on the scene.

     At or about 4:22 pm on June 2, 2017, Whitpain Township Officers
     Steve Nickel, Brian Richard and Brian Wilfong attempted to
     apprehend [Appellant] in the parking lot immediately in front of
     the HomeGoods store. When she returned into the HomeGoods
     store, [Appellant] left the engine to her vehicle running. So when
     the Whitpain police attempted to apprehend [her], unbeknownst
     to them, the engine to [Appellant’s] vehicle was running. Despite
     multiple commands to stop by Officer Nickel, [Appellant] ran to
     her Chrysler van. Officers Nickel and Wilfong were at the driver’s
     door of the vehicle and Officer Richard was at the passenger side
     attempting to push [Appellant] out of the driver’s door. As
     [Appellant] entered her vehicle, she pressed the gas pedal,
     putting Officers Nickel, Wilfong and Richard at risk of injury as
     they clung to her and her van. Despite commands to stop and get
     out of the vehicle, [Appellant], who was committed to fleeing the
     scene and escaping responsibility for her actions, engaged in
     activity that put the police officers at risk of serious bodily injury.
     Officer Wilfong injured his back as he was thrown backwards by
     the vehicle’s movement, while two other officers, Nickel and
     Richard, were trying to stop [Appellant] and hanging on to either



                                      -2-
J-S24019-20


     [Appellant] or her vehicle. [Appellant] again accelerated and tried
     to escape.

     Additional police vehicles arrived in the parking lot and were
     positioned so as to block [Appellant] from driving away from the
     scene. However, [Appellant] persisted, as she turned the wheel
     and accelerated. The efforts of Officers Nickel, Richard and
     Wilfong led to [Appellant’s] apprehension and prevented [her]
     from further endangering innocent civilians who were out that
     evening.

     One of the police vehicles, operated by Officer Wilfong, at the
     scene of the parking lot was equipped with a dashcam, a camera
     on the dashboard of the vehicle that allowed the events to be
     recorded on video which was played back during the trial. Nothing
     was left to the imagination of the jury; the dashcam video footage
     showed the actions taken by [Appellant] to attempt to escape the
     scene in her vehicle. After [Appellant] was apprehended by the
     police officers, her car was confiscated and searched. At trial, the
     Commonwealth and [Appellant] entered into a stipulation that
     upon searching [Appellant’s] vehicle, the police discovered a
     booster bag in the rear of the vehicle. A booster bag is a device,
     with tinfoil lined on the inside of the bag, designed to defeat the
     sensors at retail stores.

     Sentencing was held on March 5, 2019. During the sentencing,
     [Appellant’s] attorney challenged the computation of her prior
     record score, and the trial court ultimately decided that
     [Appellant’s] prior record score was a four (4) instead of the
     originally computed five (5) indicated in the guideline sentence
     forms for each offense for which [Appellant] was found guilty by
     the jury. The trial court referenced the report of the pre-sentence
     investigation as well as the probation and parole intervention
     evaluation that were ordered at the conclusion of the trial on
     August 7, 2018.

     On the aggravated assault conviction involving serious bodily
     injury to a police officer, [Appellant] was sentenced to not less
     than seven and one half (7½) years nor more than fifteen (15)
     years; the minimum representing an aggravated sentence under
     204 Pa. Code 303.12(a)(1) based on information adduced during
     the sentencing proceedings, the content of the pre-sentence
     investigation report, the probation and parole intervention
     evaluation and the circumstances surrounding the criminal
     episode of June 2, 2017.          Restitution in the amount of

                                    -3-
J-S24019-20


     $134,208.41 was also ordered. [Appellant] was sentenced to six
     (6) to eighteen (18) months on two (2) of the recklessly
     endangering another person offenses, running concurrent to the
     sentence on the aggravated assault conviction. On the convictions
     for resisting arrest, disorderly conduct, and attempted theft by
     deception,[FN1] stemming from events occurring inside the
     HomeGoods store and on the pavement abutting the front of the
     store as well as the parking lot when [Appellant] eluded Officer
     Nickel, [she] was sentenced to not less than three (3) months nor
     more than six (6) months. This portion of the sentence was to
     run consecutive to the sentence imposed on the aggravated
     assault conviction.

           [FN1: By order of May 14, 2019, upon agreement of
           the Commonwealth and [Appellant], the [s]entence
           entered on March 5, 2019 was amended to reflect that
           Count 11 was amended to criminal attempt to commit
           theft by deception.]

     On March 13, 2019, [Appellant] filed a [m]otion for
     [r]econsideration of the [s]entence, which was denied by order of
     March 22, 2019. [Appellant] filed her [n]otice of [a]ppeal on April
     17, 2019.

Trial Court Opinion, 7/18/19, at 1-4.     Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

     On appeal, Appellant presents three issues for our review.

     [I.] Was the evidence sufficient to find the requisite intent for
     aggravated assault where, inter alia, the Appellant’s vehicle only
     moved three to five feet before she braked and the resulting injury
     was, according to the prosecution, “surprising”?

     [II.] Did the lower court err by issuing a sentencing in the
     aggravated range based solely on the nature and circumstances
     of the crime, without any discussion of circumstances that deviate
     from those typical of the charge, where the nature of the crime is
     incorporated into the Offense Gravity Score, the circumstances of
     the crime form the elements of the resisting arrest conviction, and
     substantial mitigating factors are present?

     [III.] Did the lower court err by imposing costs on an indigent
     defendant absent consideration of how the imposition would affect

                                    -4-
J-S24019-20


       her restitution obligations and absent a determination of her
       ability to pay?


Appellant’s Brief at viii. We address them in turn.

       First, Appellant argues that the evidence presented at trial was

insufficient only to establish the mens rea requirement of recklessness relating

to her conviction for aggravated assault.2 Id. at 8. She claims that she could

not have foreseen that Officer Wilfong would suffer a “life-threatening injury”

and that the injury was simply a surprise. Id. at 10. Appellant points out

that, [h]er lucidity and whether she even saw Officer [] Wilfong, who was

gripping on the side of the car behind the driver seat, are in question.” Id.

at 11 (sic) (emphasis in original). She reasons that she used the brakes and

that her car moved “no more than five feet.” Id. Additionally, Appellant notes

that, during the incident, she “was so petrified that she defecated and urinated

on herself, [and] absolutely could not have harbored the reckless intent to

produce a certain, life-threatening injury.” Id. at 10.

       A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
____________________________________________


2 In connection with her sufficiency claim, Appellant challenges only the mens
rea requirement of aggravated assault and thus concedes readily that she
caused serious bodily injury to Officer Wilfong. See Appellant’s Brief at 8.

                                           -5-
J-S24019-20


      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.


Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014), appeal

denied, 95 A.3d 275 (Pa. 2014).

      Section 2702 of the Crimes Code, relating to aggravated assault,

provides in pertinent part:

      (a) Offense defined.--A person is guilty of aggravated assault if
      he:

       ....

      (2) attempts to cause or intentionally, knowingly or recklessly
      causes serious bodily injury to any of the officers, agents,
      employees or other persons enumerated in subsection (c) or to an
      employee of an agency, company or other entity engaged in public
      transportation, while in the performance of duty[.]


18 Pa.C.S.A. § 2702(a)(2) (emphasis added). Officers, as enumerated under

subsection (c), include police officers. See 18 Pa.C.S.A. § 2702(c). Here, as

emphasized above, Appellant challenges only the mens rea of recklessness.

A person acts “recklessly” with respect to a material element of an offense

      when he consciously disregards a substantial and unjustifiable risk
      that the material element exists or will result from his conduct.
      The risk must be of such a nature and degree that, considering
      the nature and intent of the actor’s conduct and the circumstances
      known to him, its disregard involves a gross deviation from the

                                     -6-
J-S24019-20


      standard of conduct that a reasonable person would observe in
      the actor’s situation.

18 Pa.C.S.A. § 302(b)(3). Moreover, recklessness “implicates knowledge in

two ways: (1) the actor must consciously (i.e., with knowledge) disregard a

substantial and unjustifiable risk; and (2) the risk that the actor disregards is

measured by the circumstances known to the actor.”         Commonwealth v.

Sittler, 144 A.3d 156, 164 (Pa. Super. 2016). “Conscious disregard” of a risk,

in turn, “involves first becoming aware of the risk and then choosing to

proceed in spite of the risk.” Commonwealth v. Huggins, 836 A.2d 862,

865 (Pa. 2003); see also Commonwealth v. Vogelsong, 90 A.3d 717, 719

(Pa. Super. 2014) (recklessness requires conscious action or inaction that

creates substantial risk of harm to others, whereas negligence suggests

unconscious inadvertence).

      Here, at trial, the Commonwealth called to the stand Officer Stephen

Nickel, Jr., an eighteen-year veteran of the Whitpain Township Police

Department. Officer Nickel testified that, on June 2, 2017, at approximately

4:20 p.m., he responded to a call regarding a theft at the HomeGoods store

in Whitpain Township. N.T. Trial, 8/7/18, at 77-78. At the time, Officer Nickel

was attired in full uniform and driving a marked police sport utility vehicle.

Id. at 78-79. Officer Nickel recalled that, when he reached the HomeGoods

store, he observed Appellant loudly arguing with Alan Foyle, Jr., the store’s

loss prevention training specialist, in the parking lot. Id. at 43, 80. Mr. Foyle

and Appellant were standing at least five to ten feet away from each other.

Id. at 80. According to Officer Nickel, when he approached Appellant, she

                                      -7-
J-S24019-20



started “to, like, backpedal a little bit, and she was saying things like

everything is okay here, I just want my phone. That was the main theme,

that she just wanted her phone and she just wanted to leave.” Id. at 81.

Officer Nickel testified that Appellant had no interest in going inside the store

to “straighten” out the situation. Id. at 81-82. When asked whether Appellant

backpedaled all the way to her minivan, Officer Nickel responded:

      Maybe backpedaled five steps, and then turned her body and
      started walking quickly, and then I realized, okay, and then I
      stepped it up to a jog. Not really closing in on her, though, you
      know, remaining at – well, I was closing the distance slightly and
      not realizing that her car was in pretty close proximity to her.

       ....

      So it turned into a full out run, then, for the last, maybe, another
      ten, fifteen yards. From what I recall, she might have been fifteen
      – roughly fifteen parking spots parked back from HomeGoods, if
      you go out. And the full sprint happened for, like, the last, you
      know, very brief period. And she ran around the front of the van
      – unbeknownst to me it was hers – and hopped in the driver’s
      side. She had to open up the driver’s side and hop into the driver’s
      seat.


Id. at 82-83. Again, Officer Nickel testified that, when Appellant started to

walk away from him, he had no idea what vehicle belonged to her or whether

the vehicle was running. Id. at 83. He recalled that no one else was present

in the van. Id. Officer Nickel could not recall whether Appellant put on her

seatbelt when she hopped into the van. Id.

      Describing the moments immediately prior to Appellant’s entering the

van, Officer Nickel testified:




                                      -8-
J-S24019-20


       By that time, I was right with her. The door – when she opened
       the door, that sort of blocked me from her because the angle, I
       came around. So she got to the driver’s seat as I was trying to
       maneuver, then, with my speed. I kind of bounced off the door
       and went around the door. And by the time, I got in the door jam
       with her, she was fully seated in the van, and that’s when I
       realized that the van had already been running.

Id. at 84. “Throughout that entire time I was saying, ma’am, stop; ma’am,

please stop; ma’am, stop[.]” Id. At that point, according to Officer Nickel,

two other officers just pulled up. Id. Specifically, he testified:

       If her van was parked in a parking spot, there was no one behind
       her and two cop cars came in from, say, 7:00 o’clock and 4:00
       o’clock, on each side of her from what I would’ve recalled, like,
       they may have just been pulling up as I was entering the door
       jam.

Id.   Officer Nickel recalled that Appellant’s “fear was so elevated” that “it

appeared to me, like, that she was going to stop at no cost to get away.” Id.

at 85. As a result, Officer Nickel stated that he “needed to go hands on and

remove her from the vehicle.” Id.

       Recounting his attempts to remove Appellant from the van, Officer

Nickel testified:

       She was locked onto the steering wheel, and I was trying to, like,
       pry her hands off the steering wheel, and I just couldn’t do it, and
       it was just a lot of chaos. And at that point the car must have
       already been in drive,[3] because her hands, from what I
       remember, were locked on the steering wheel. And my thought
       was to get her hands off the steering wheel, and then she’ll come
       out of the car much easier. And that struggle – I remember


____________________________________________


3 Officer Nickel clarified that Appellant put the minivan in drive. N.T. Trial,
8/7/18, at 90.

                                           -9-
J-S24019-20


      thinking, you know, I’m not getting her hands off the steering
      wheel.

Id. Officer Nickel further testified that his feet were on the pavement and

that only his arms were inside the van.      Id. at 86.   As Officer Nickel was

attempting to remove Appellant from the van, the van “lunged forward as if it

was accelerated.” Id. “I remember hearing wheel screech, screech, like you

would hear a burnout.” Id. at 86. Officer Nickel testified:

      And crazy timing, my supervisor happened to be just pulling up at
      that point, and you’ll see on video that that’s the reason that she
      slammed on her brakes, because she was either going to slam
      right into that cop car to avoid probably crashing into the cop car
      – that would have immobilized her van. She sort of slammed on
      her brakes and turned to the left, and that’s, like, when we all
      lunged forward, lunged back the first time.

Id. at 86-87 (sic). At that point, Officer Nickel was holding onto Appellant.

Id. at 87. When Appellant accelerated the first time, Officer Nickel “sort of

got drug along with the [van] for a few – a parking lot – a parking space

length.” Id. at 88. He testified that the van moved a total of “no more than

two [van] lengths.” Id.

      Officer Nickel further testified that Appellant accelerated the van again

when she turned to the left after avoiding a collision with his supervisor’s

vehicle. Id. at 89. At all times, the driver’s side door was open, with Officer

Nickel holding on to Appellant. Id. 87-89. According to Officer Nickel, his

colleague, Officer Brian Richard, saved him from possibly getting drug under

the van. Id. at 89.

      He was able – unbeknownst to me he showed up, you know, out
      of the blue and appeared in the van [through the passenger side

                                    - 10 -
J-S24019-20


      front door]. And from what I recall, that was the final stopping of
      the van. We were accelerating again, and Brian Richard was
      finally able to find where park was, get it in park, and that
      slammed the van, you know, stopped the van’s momentum, and
      that’s where the van rested then, once he got it in park.

Id. 89-90. Officer Nickel recalled seeing Officer Richard with his knees on the

passenger seat when Officer Richard put the minivan in park. Id. at 90. He

testified that Officer Richard did not accelerate the vehicle. Id. at 91.

      Officer Nickel testified that a third police officer, Officer Brian Wilfong,

also assisted during this incident.   Id.      He stated that Officer Wilfong was

positioned over his back right shoulder. Id. Officer Nickel recalled that Officer

Wilfong helped him pull Appellant out of the van, while Officer Richard pushed

her from the inside. Id. at 92. Officer Nickel suffered small lacerations on his

arm during this incident. Id. at 93. Officer Nickel recalled that the incident

happened around 4:30 on a Friday afternoon during the “busiest time of the

week” when there is a lot of vehicular and pedestrian traffic. Id. at 87.

      The Commonwealth next called to the stand Officer Richard, a thirteen-

year veteran of the Whitpain Police Department. Id. at 121. He testified that

when he reached the HomeGoods parking lot, he observed Officer Nickel

chasing Appellant “around the front of a car.” Id. Officer Richard proceeded

to the passenger side of the van. Id. at 122. At the time, according to Officer

Richard, he heard Officer Nickel “giving commands to stop, to get out of the

car” and Appellant yelling “I just want my phone.” Id. Officer Richard testified

that the minivan was stationary when he first approached it. Id. But it did

not “stay that way.” Id. Officer Richard testified that he decided to enter the


                                      - 11 -
J-S24019-20



van to physically push Appellant out. Id. at 123-24. He further testified that,

when he was entering the van from the passenger side, it began moving

forward. Id. at 123. Describing the acceleration, he stated:

      Once it started to lurch forward, I’m not sure if it was the first
      time or the second time when we turned left. I felt as though I
      was going to fall back out of the vehicle, and I braced myself
      against either the post of the windshield or the door or the dash,
      I’m not really sure.

Id. at 124. At that point, the upper half of his body was inside the van. Id.

at 123. He eventually located the shifter and put the van in park, with the

passenger side door open and his knees on the seat and legs sticking out. Id.

at 128-29. Officer Richard testified that he suffered a “deep bruise on [his]

forearm and some abrasions in that area.” Id. at 124.

      Next, Officer Wilfong, a nineteen-year veteran of the Whitpain Police

Department, testified that he responded to the incident at the HomeGoods

store on June 2, 2017 in a fully marked Expedition. Id. at 139. Upon arriving,

Officer Wilfong immediately turned his attention to assisting Officer Nickel who

was holding open the door to the minivan. Id. at 142. He testified that Officer

Nickel was situated against the A pillar – “the piece of metal that goes down

between the windshield and the front driver door.” Id. at 142-43. Officer

Wilfong testified that he “wedged himself between the B pillar,” which “divides

car between the driver door and the rear driver door.” Id. at 143. Officer

Wilfong recalled that he put his left arm in and grabbed a hold of Appellant’s

sleeves. Id. “I had a pretty good hold of it, and I was trying to pull her out



                                     - 12 -
J-S24019-20



and push with all my body weight. She was in there pretty good. She didn’t

want to come out at all.” Id.

      He further recalled:

      I remember just having a hold of her and all of the sudden, feeling
      pressure from Officer Nickel’s body hitting me, and then I was kind
      of spit out, out of control. I caught myself and I felt, like, a shock
      of pain that went all the way down my right side of my body to
      my foot. I didn’t know what had happened there. I was actually
      – I grabbed it, but we’re in a heat of getting an arrest done. I
      looked at myself real quick. I felt I still had my firearm and
      everything and I needed to get back in to assist, because the
      situation wasn’t done. So I have this pain running down my leg,
      and I go to look at Officer Nickel, who still has control or is still
      battling with [Appellant] to pull her out of the vehicle, and I see
      the vehicle lurched forward again and to the left with the door
      open. And then there’s just a screech and a stop. And I pull my
      taser out, I don’t know if we’re going to have to taser her inside
      the vehicle to get her out of there, because she does not want to
      come. We pull her out. Actually, I believe it was Brian Richard
      who assisted. I didn’t actually pull her out. She started coming
      out by the time I got back. I had my taser out. She was
      completely uncooperative. And we were able to get her in
      handcuffs, and she had some other issues going on. She had
      defecated and urinated on herself at the time.

Id. at 144-45. Describing his pain, Officer Wilfong testified “[i]t was a sudden

burning pain. I would imagine if you broke a bone or something like that or

stubbed your toe really hard. That went down from the lower portion of my

back through my leg, all the way to my foot.” Id. at 145-46. According to

Officer Wilfong, he felt the pain when he caught himself after the van “lurched

forward,” and he “was spit out” and “thrown back.” Id. at 146. Officer Wilfong

testified that he eventually was diagnosed with “two herniated discs and a

bulging disc” and underwent surgery. Id. at 148-50. He further testified that


                                     - 13 -
J-S24019-20



he continues to suffer pain and has not yet returned to work. Id. at 154-55.

“[E]very aspect of his daily life is affected” and he has “not had a pain-free

day since the incident.” Id. at 155.

       Based on our review of the record, as detailed above, we agree with the

trial court’s conclusion that, viewed in a light most favorable to the

Commonwealth, the evidence establishes that the Commonwealth proved

beyond a reasonable doubt that Appellant was guilty of aggravated assault.

She recklessly caused serious bodily injury to Officer Wilfong. As the evidence

at trial demonstrated, Appellant endangered the lives of three police officers.

She rushed into her running vehicle with Officer Nickel closely behind her. She

then put her vehicle in drive in an attempt to flee the scene while the officers

were grabbing onto her and/or hanging out of her vehicle’s doors. In that

time, she twice accelerated the vehicle. Thus, she consciously disregarded a

substantial and unjustifiable risk of injury to the officers.       Accordingly,

Appellant is not entitled to relief.4

____________________________________________


4 Appellant invites us to accept her proffered version of the facts, re-weigh the
evidence and substitute our judgment for that of the fact-finder. We decline
the invitation. It is settled that we may not substitute our judgment for that
of the factfinder—whether a jury or the trial court—because it is the province
of the factfinder to assess the credibility of the witnesses and evidence. See
Commonwealth v. DeJesus, 860 A.2d 102, 107 (Pa. 2004);
Commonwealth v. Johnson, 668 A.2d 97, 101 (Pa. 1995) (“an appellate
court is barred from substituting its judgment for that of the finder of fact.”);
Commonwealth v. Forbes, 867 A.2d 1268, 1273 (Pa. Super. 2005) (stating
that “[t]he weight of the evidence is exclusively for the finder of fact[,] who
is free to believe all, part, or none of the evidence and to determine the
credibility of witnesses. An appellate court cannot substitute its judgment for
that for the finder of fact.”).

                                          - 14 -
J-S24019-20



      We next address Appellant’s second issue, which implicates the

discretionary aspects of her sentence. She argues that the trial court abused

its discretion in “double counting” the severity and nature of the crime in

imposing upon her an aggravated-range sentence for aggravated assault.

Appellant’s Brief at 12.   Additionally, Appellant argues that the trial court

“double-counted the elements of the resisting arrest charge when imposing

the sentence by using the crime of resisting arrest as the justification for the

aggravated sentence on the aggravated assault charge.”         Id.   Finally, she

claims that the trial court failed to adequately consider mitigating factors that

would have favored a standard-range sentence. Id.

      It is well-settled that “[t]he right to appeal a discretionary aspect of

sentence is not absolute.” Commonwealth v. Dunphy, 20 A.3d 1215, 1220

(Pa. Super. 2011). Rather, where an appellant challenges the discretionary

aspects of a sentence, an appellant’s appeal should be considered as a petition

for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 162 (Pa.

Super. 2007). As we stated in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

         [W]e conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed


                                     - 15 -
J-S24019-20


          from is not appropriate under the Sentencing Code, 42
          Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)). Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a case-by-

case basis. See Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001), appeal denied, 796 A.2d 979 (Pa. 2002).

       Here, Appellant has satisfied the first three requirements of the four-

part Moury test. Appellant filed a timely appeal to this Court, preserved the

issue on appeal through her post-sentence motions, and included a Pa.R.A.P.

2119(f) statement in her brief.5 We, therefore, must determine only if her

sentencing issues raise a substantial question.

       The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis. Commonwealth v. Paul, 925 A.2d 825,

828 (Pa. Super. 2007).         We have found that a substantial question exists

“when the appellant advances a colorable argument that the sentencing

judge’s actions were either: (1) inconsistent with a specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie

the sentencing process.” Commonwealth v. Phillips, 946 A.2d 103, 112




____________________________________________


5 Rule 2119(f) provides that “[a]n appellant who challenges the discretionary
aspects of a sentence in a criminal matter shall set forth in her brief a concise
statement of the reasons relied upon for allowance of appeal with respect to
the discretionary aspects of a sentence.” Pa.R.A.P. 2119(f).

                                          - 16 -
J-S24019-20



(Pa. Super. 2008) (citation omitted), appeal denied, 964 A.2d 895 (Pa.

2009).

         Here, Appellant has a raised a substantial question with respect to her

discretionary aspects of sentence claims involving double counting.         See

Commonwealth v. Bowen, 975 A.2d 1120, 1120 (Pa. Super. 2009) (noting

that a defendant’s argument that his sentence “was based on an

unconstitutional factor . . . raises a substantial question for our review”);

Commonwealth v. Goggins, 748 A.2d 721, 728 (Pa. Super. 2000) (en banc)

(stating that double counting a defendant’s prior record score raises a

substantial question),      appeal denied, 759       A .2d 920 (Pa. 2000);

Commonwealth v. Robinson, 931 A.2d 15, 27 (Pa. Super. 2007) (a claim

that the trial court impermissibly double-counted factors already incorporated

in the sentencing guidelines raises a substantial question); Commonwealth

v. McNabb, 819 A.2d 54, 56–57 (Pa. Super. 2003) (a claim that the trial court

relied     on    impermissible   factors   raises   a   substantial   question);

Commonwealth v. Fullin, 892 A.2d 843, 848 (Pa. Super. 2006) (concluding

appellant raised substantial question where he argued “that the trial court

improperly based [appellant’s] aggravated range sentence on a factor that

constituted an element of the offense”). Accordingly, we will address the

merits of Appellant’s sentencing claims.

         When reviewing a challenge to the trial court’s discretion, our standard

of review is as follows:




                                       - 17 -
J-S24019-20


      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. An abuse of discretion is
      more than just an error in judgment and, on appeal, the trial court
      will not be found to have abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill-will.


Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa. Super. 2012) (quoting

Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super. 2002)),

appeal denied, 64 A.3d 630 (Pa. 2013).

      We first address Appellant’s argument that the trial court abused its

discretion in double counting the severity and nature of the crime, which is

included in the offense gravity score, in sentencing her to 7½ to 15 years’

imprisonment for aggravated assault. Appellant’s Brief at 12.

      Generally, “[i]t is impermissible for a court to consider factors already

included within the sentencing guidelines as the sole reason for increasing or

decreasing    a   sentence    to   the    aggravated     or   mitigating    range.”

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006)

(emphasis in original). Additionally, “[t]rial courts are permitted to use factors

“already included in the guidelines if they are used to supplement other

extraneous sentencing information.” Id. When deciding whether a court has

improperly based an aggravated sentence on a factor that is already

considered by the sentencing guidelines, we have stated:

      [T]he guidelines were implemented to create greater consistency
      and rationality in sentencing. The guidelines accomplish the
      above purposes by providing a norm for comparison, i.e., the
      standard range of punishment, for the panoply of crimes found in
      the crimes code and by providing a scale of progressively greater

                                      - 18 -
J-S24019-20


      punishment as the gravity of the offense increases. . . . The
      provision of a “norm” also strongly implies that deviation from the
      norm should be correlated with facts about the crime that also
      deviate from the norm for the offense, or facts relating to the
      offender’s character or criminal history that deviates from the
      norm and must be regarded as not within the guidelines
      contemplation. Given this predicate, simply indicating that an
      offense is a serious, heinous or grave offense misplaces the proper
      focus. The focus should not be upon the seriousness, heinousness
      or egregiousness of the offense generally speaking, but, rather,
      upon how the present case deviates from what might be regarded
      as a “typical” or “normal” case of the offense under consideration.

Fullin, 892 A.2d at 848 (citation omitted). Moreover, “[a]n aggravated range

sentence [is] justified to the extent that the individual circumstances of [the

defendant’s] case are atypical of the crime for which [the defendant] was

convicted, such that a more severe punishment is appropriate.”        Id.   The

Fullin Court affirmed an aggravated range sentence because the trial court

justified the sentence by opining on “the extreme indifference for the

consequences of [the defendant’s] actions and because of the extreme nature

of the harm to the victim.” Id. at 849 (citation omitted).

      Here, the trial court intimated that the circumstances of this case,

especially Appellant’s actions during the incident, were atypical, warranting an

aggravated-range sentence. See N.T. Sentencing, 3/5/19, at 77. The court

pointed out that Appellant attempted to flee the scene while three officers

were either hanging onto her and/or the minivan and accelerated twice in the

process.   Id.   Although all three officers sustained injuries, it was Officer

Wilfong who suffered serious bodily harm.       The court did not aggravate

Appellant’s sentence because she harmed Officer Wilfong, but rather because



                                     - 19 -
J-S24019-20



she accelerated her vehicle twice, resulting in harm to two other officers.

This atypical circumstance is not accounted for in the charged crime

(aggravated assault), which at the core requires only that Appellant recklessly

cause serious bodily injury to a police officer—here Officer Wilfong.

Accordingly, we cannot conclude that the trial court abused its discretion in

imposing an aggravated-range sentence.

       Next, Appellant argues that the trial court abused its discretion in

aggravating her sentence for aggravated assault by considering the elements

of resisting arrest, a separate crime.6 We, however, need not address this

argument. Even if the court abused its discretion, Appellant would not obtain

relief, given the court’s use of other permissible factors identified above. See

Bowen, 975 A.2d at 1127 (noting that, despite relying on an impermissible

factor, the trial court evaluated several permissible factors in imposing an

aggravated-range sentence); Commonwealth v. P.L.S., 894 A.2d 120, 133

(Pa. Super. 2006) (finding that even if the trial court considered an

inappropriate factor at sentencing, “the court offered significant other support

for sentencing in excess of the guidelines in this case”), appeal denied, 906

A.2d 542 (Pa. 2006).

       To the extent Appellant claims that the trial court did not adequately

consider mitigating factors, she fails to raise a substantial question. We have
____________________________________________


6 We observe that aggravated assault and resisting arrest do not merge for
sentencing purposes, as both crimes require proof of at least one element that
the other does not have. See Commonwealth v. Williams, 496 A.2d 31,
38 (Pa. Super. 1985) (en banc).

                                          - 20 -
J-S24019-20



“held on numerous occasions that a claim of inadequate consideration of

mitigating factors does not raise a substantial question for our review.”

Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013) (quoting

Commonwealth v. Downing, 990 A.2d 788, 794 (Pa. Super. 2010)); see

also Commonwealth v. Berry, 785 A.2d 994 (Pa. Super. 2001) (explaining

allegation that sentencing court failed to consider certain mitigating factor

generally does not raise a substantial question); Commonwealth v. Cruz-

Centeno, 668 A.2d 536, 545 (Pa. Super. 1995) (“[a]n allegation that a

sentencing [judge] ‘failed to consider’ or ‘did not adequately consider’ certain

factors does not raise a substantial question that the sentence was

inappropriate,”),    appeal     denied,     676    A.2d      1195    (Pa.    1996);

Commonwealth v. Bershad, 693 A.2d 1303, 1309 (Pa. Super. 1997)

(finding absence of substantial question where appellant argued the trial court

failed   to   adequately   consider   mitigating   factors   and    to   impose   an

individualized sentence). Even if we were to find a substantial question, we

still would conclude Appellant is not entitled to relief. Where, as here, the

sentencing court had the benefit of a presentence investigation report, see

N.T. Sentencing, 3/5/19, at 72, 76 (“I’ve considered your age, the information

about yourself that has been given to me, your testimony, the information set

forth in the presentence investigation report, and also in the probation and

parole intervention evaluation summary”), we can assume the sentencing

court was aware of relevant information regarding the defendant’s character

and weighed those considerations along with mitigating statutory factors. See

                                      - 21 -
J-S24019-20



Commonwealth v. Griffin, 65 A.3d 932, 937 (Pa. Super. 2013) (citations

and internal quotation marks omitted), appeal denied, 76 A.3d 538 (Pa.

2013).

       Appellant’s suggestion that the trial court abused its discretion in

imposing a consecutive sentence also does not raise a substantial question.

See Commonwealth v. Caldwell, 117 A.3d 763, 769 (Pa. Super. 2015) (en

banc) (stating, “[a] court’s exercise of discretion in imposing a sentence

concurrently or consecutively does not ordinarily raise a substantial

question[.]”), appeal denied, 126 A.3d 1282 (Pa. 2015); see also

Commonwealth v. Ahmad, 961 A.2d 884, 887 n.7 (Pa. Super. 2008);

Commonwealth v. Pass, 914 A.2d 442, 446-47 (Pa. Super. 2006).

       Lastly, we address Appellant’s claim that the trial court erred in

sentencing her to pay costs without first determining her ability to pay under

Pa.R.Crim.P. 706(C).       Appellant’s Brief at 18-19.   We disagree. This Court

recently addressed this identical issue in Commonwealth v. Lopez, __ A.3d

__, 2021 PA Super 51, 2021 WL 1096376 (Pa. Super. filed March 23, 2021)

(en banc), and reaffirmed the precedent that “while a trial court has the

discretion to hold an ability-to-pay hearing at sentencing, Rule 706(C) only

requires the court to hold such a hearing when a defendant faces incarceration

for failure to pay court costs previously imposed on [her].”7 Lopez, 2021 WL

____________________________________________


7Appellant’s contention that the holding of Commonwealth v. Martin, 335
A.2d 424 (Pa. Super. 1975) (en banc), wherein this Court found that a trial
(Footnote Continued Next Page)


                                          - 22 -
J-S24019-20



1096376, *1; accord Commonwealth v. Childs, 63 A.3d 323, 326 (Pa.

Super 213), appeal denied, 70 A.3d 808 (Pa. 2013).             Accordingly, we

conclude that Rule 706(C) does not require a presentence determination of

Appellant’s ability to pay before the trial court imposes costs. Lopez, supra.

No relief is due.

       In sum, Appellant’s claim that sufficient evidence did not support her

conviction for aggravated assault because she lacked the necessary mens rea

of recklessness is without merit. Similarly, she does not obtain relief on her

discretionary aspects of sentencing claims. Finally, Appellant’s argument that

the trial court failed to hold a presentence ability-to-pay determination is

contrary to existing precedent.

       Judgment of sentence affirmed.

       Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/10/21

____________________________________________


court erred in failing to conduct an ability-to-pay determination before
imposing a substantial fine as part of a defendant’s sentence, be extended to
costs was roundly rejected by the Lopez Court. See Lopez, WL 1096376, *5
(explaining that “a defendant is not entitled to an ability-to-pay hearing before
a court imposes courts costs at sentencing.”).

                                          - 23 -